UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7441



JAMYL S. SADAT, a/k/a Ricardo Price,

                                                Petitioner - Appellant,

          versus


E. MONTGOMERY TUCKER, Chairman; JOHN W. WADE,
JR., Examiner; JOHN ALDERMAN, Chairman,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-748-AM)


Submitted:   January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamyl S. Sadat, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamyl S. Sadat appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability, deny Sadat’s motion to supplement the

record, and dismiss the appeal on the reasoning of the district

court.    See Sadat v. Tucker, No. CA-98-748-AM (E.D. Va. Sept. 10,

1998).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on September 3, 1998, the district court’s records show
that it was entered on the docket sheet on September 10, 1998.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                  2